Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Note: The amendment of July 28th 2021 has been considered.
Claims 8, 10, 14 and 16 have been amended.
Claims 1-7, 9 and 15 are cancelled.
Claims 8, 10-14 and 16-24 are pending and examined in the current application.
Any rejections not recited below have been withdrawn.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35 of the U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 8, 10, 12-14 and 16-24 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuoka et al., (FR 2673359 A1 – Machine translated). Evidenced by NPL “Whey Processing” (from “Dairy Processing Handbook” available online at https://dairyprocessinghandbook.tetrapak.com/chapter/whey-processing in 2015).

Regarding claim 8, 10, 11, 14, 16 and 17: Matsuoka discloses a method of preparing a composition with high α-lactalbumin content by adding to whey potassium carbonate in order to adjust the pH between 6 to 9 and adjusting the Ca and/or Mg content of the whey to 0.6-2.0g/Kg (i.e., 0.06%-0.2%) by adding ca and/or Mg (i.e., light metal) (see Matsuoka claims 1 and 3; page 3, second paragraph). Matsuoka also discloses of ultrafiltration the precipitate with membranes having molecular weight cutoff threshold of 50,000 daltons or more (see Matsuoka claim 7) followed by ultrafiltration with membranes having molecular weight cutoff threshold of 50,000 daltons or less (see Matsuoka claim 11). Since the molecular threshold of the membranes in the claims overlap or lie inside the molecular threshold of the membranes in Matsuoka, a prima facie case of obviousness exists (see MPEP §2144.05).  
As to the carbonate ion content recited in the claims: Matsuoka discloses a method of preparing a composition with high α-lactalbumin content by adding to whey potassium carbonate in order to adjust the pH between 6 to 9 (see Matsuoka claims 1 Matsuoka fails to disclose the content of carbonate added, it would have been obvious to a skilled artisan to adjust the amount of carbonate in order to attain a pH between 6 to 9, and thus arrive at the claimed limitations. As set forth in MPEP §2144.05 discovering an optimum value of a result effective variable, involves only routine skill in the art.
As to the whey protein content recited in the claims: Matsuoka discloses a method of preparing a composition with high α-lactalbumin content by precipitating whey. Given the fact whey is known to comprise 0.6wt% protein (see dairyprocessinghandbook page 2), Matsuoka meets the claimed limitations.
As to the presence of β-lactalbumin in the filtered precipitate recited in the claims: Matsuoka fails to disclose the presence of β-lactalbumin in the filtered precipitate (i.e., permeate); However, given the fact that Matsuoka discloses precipitating whey with the same constituents at similar amounts, it is examiner’s position that β-lactalbumin is necessarily present in the permeate. As set forth in MPEP §2112.01, "where...the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on "inherency" under 35 USC 102, on "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. See In re Brown, 59 CCPA 1036, 459 F.2d 531,173 USPQ 685 (1972)." In re Best, Bolton and Shaw
As to the mass ratio between α-lactalbumin and β-lactalbumin recited in claims 8, 10, 14 and 16: Matsuoka fails to disclose the α-lactalbumin to β-lactalbumin mass ratio in the filtered precipitate (i.e., permeate); However, given the fact that Matsuoka discloses precipitating whey with the same constituents at the same or similar amounts through the same process recited in the claims, it is examiner’s position that the α-lactalbumin to β-lactalbumin mass ratio recited in claims 8, 10, 14 and 16 is necessarily present in the permeate in Matsuoka. As set forth in MPEP §2112.01, "where...the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on "inherency" under 35 USC 102, on "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. See In re Brown, 59 CCPA 1036, 459 F.2d 531,173 USPQ 685 (1972)." In re Best, Bolton and Shaw 195 USPQ 430 (CCPA 1977).
Regarding claims 12, 13, 18-20: Matsuoka discloses precipitating at temperatures between 40-60ºC, drying and removal of Ca/Mg (i.e., desalination) (see Matsuoka claims 1, 9 and 11).
Regarding claims 21-24: Matsuoka discloses further adjusting the pH of the concentrate to below 4.0 to attain monomers of sialic acids, or from 3.0-5.0 (see Matsuoka claim 12; page 3, lines 29-40). Since the pH recited in claims 21-24, overlap Matsuoka, a prima facie case of obviousness exists (see MPEP §2144.05).

Response to Arguments
Applicant's arguments filed on July 28th 2021 have been fully considered but they are not persuasive.
With regards to applicants’ argument that the prior art references fail to disclose newly added mass ratio between α-lactalbumin and β-lactalbumin in the filtered precipitate limitations, it is most respectfully noted that these new limitations are addressed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAF ZILBERING whose telephone number is (571)270-3029. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ASSAF ZILBERING/Examiner, Art Unit 1792